Citation Nr: 0934715	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-24 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a right 
leg injury, other than a scar, to include right knee and 
right ankle disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to June 
1952.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision, which, in part, 
denied his claims of service connection for his right knee 
and ankle disabilities.  It should be noted that the Veteran 
is currently service-connected for a scar from a right leg 
abrasion.  The decision that follows addresses the matter of 
whether the Veteran has any residuals of a right leg injury 
other than a scar.  During the May 2009 video conference 
hearing, the Veteran sought to re-characterize his two 
service connection claims, (i) entitlement to service 
connection for a right knee disability and (ii) entitlement 
to service connection for a right ankle disability, as 
entitlement to service connection for residuals of a right 
leg injury, other than a scar.  In order to facilitate 
appellate review, the Board will allow the 
recharacterization.

During the pendency of this appeal, the Veteran appealed the 
RO's denial of his claim of service connection for his left 
knee disability, claimed as secondary to his right leg 
disability.  In May 2009, the Veteran withdrew this claim and 
it is no longer before the Board.  

The Veteran testified before the undersigned during a May 
2009 video conference hearing.  A transcript of the 
proceedings has been associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran 
does not have a current diagnosis of a right ankle 
disability.

2.  The Veteran's residuals of a right knee disability are 
not related to a disease or injury in service and the 
arthritis of his right knee did not manifest within one year 
of service separation.


CONCLUSION OF LAW

The Veteran does not have any residuals of an inservice right 
leg injury (other than a scar); right ankle and right knee 
disabilties were not incurred in or aggravated by service; 
and arthritis of the right knee may not be presumed to have 
been incurred in service.  U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in July 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this 
case.  The service treatment records provide that the 
Veteran's right leg was injured after a vehicle rolled over 
it in service.  He was diagnosed with and treated for an 
abrasion to the right leg.  At that time, he was not treated 
for any other right leg injury, including his right knee or 
ankle.  Subsequent service treatment records do not show any 
complaints of right leg pain.  The only evidence indicating 
the Veteran "suffered an event, injury or disease in 
service" is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding 
no prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
There is no reasonable possibility that a medical opinion 
would aid in substantiating the veteran's claim since it 
could not provide evidence of a past event.  Further, the 
Veteran's VA treatment records reflect treatment of the lower 
extremities.  There is no indication that the Veteran has a 
right knee disability.  The Board finds that the 
preponderance of the evidence is against the claim.  An 
examination is not required.   See McLendon, supra.  



II.	Service Connection

The Veteran contends that he has residuals of a right leg 
injury he suffered in service, to include right knee and 
right ankle disabilities.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As provided above, the Veteran is currently service connected 
for a scar from an abrasion of the right leg.  He is now 
claiming that he has other residuals, aside from the scar, 
that he received as a result of an in-service right leg 
injury.    

Post-service medical records indicate that the Veteran has 
been diagnosed with arthritis of the right knee.  However, 
there is no showing that he has been treated or diagnosed 
with a right ankle disability or any other disability 
affecting the Veteran's right leg.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation. 38 U.S.C.A. § 1110, 1131; see also 
Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  To 
the extent that the Veteran's claim of service connection for 
residuals of a right leg injury includes arthritis of the 
right knee, the Board finds that the first Hickson element is 
satisfied and looks to the issues of incurrence and nexus.  

The Veteran's service treatment records reveal that he 
suffered an in-service injury when his right leg was run over 
by a vehicle in July 1950.  He was assessed with an avulsion 
of the skin of the right lower leg.  In an undated treatment 
note from the USS Hoven Hospital, it was noted that the 
Veteran was treated for his leg injury for three months.  
During this time, the cellulitis cleared and it was noted 
that the Veteran should be ambulatory with the aid of an ace 
bandage.  Following this treatment, there are no further 
medical records which reflect continued treatment for or 
complaints of any residuals of the right leg injury, 
including his right ankle or knee.  Further, during his June 
1952 separation examination, the Veteran's lower extremities 
were found to be normal and there was no indication that he 
had any residual injuries or pain from the July 1950 in-
service accident.  

Post-service medical records show that in June 2006 the 
Veteran complained of significant right knee pain when 
walking.  During an orthopedic consultation in June 2006, the 
examination report described the Veteran's right knee pain as 
debilitating.  He did not wear any braces or use assistance 
to ambulate.  From June to July 2006, the Veteran's right 
knee pain was treated with injections.  An August 2006 VA 
treatment note indicates that the Veteran suffered from 
arthritis of the right knee.  During a September 2006 
orthopedic consultation, the examiner indicated that the 
Veteran had not responded to physical therapy and received no 
benefit from the pain injections.  X-ray reports showed bone-
on-bone contact in the medial compartment in the knee.  At no 
time did the Veteran indicate that he had suffered from this 
pain since service discharge nor did the examiner opine as to 
the etiology of his right knee disability.  

The Veteran testified during his May 2009 video conference 
hearing that the in-service injury to his right leg had 
caused residual injuries to his right leg, to include a right 
knee disability.  He also indicated that he had pain in his 
right knee since service.  With respect to the Veteran's 
allegations, a layman is generally incapable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997). See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim for service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

But unlike the varicose veins in Barr or dislocated shoulder 
in Jandreau, degenerative joint disease of the right knee is 
not a condition capable of lay diagnosis, much less the type 
of condition that can be causally related to military 
service.  See Espiritu, supra.  See also Woelhaert v. 
Nicholson, 21 Vet App 456 (2007).  

Furthermore, the Board finds that the Veteran's statements 
regarding the continuity of his symptoms are contradicted by 
the absence of any complaints of a right leg disability after 
he was initially treated for his right leg abrasion or at 
service discharge.  Further, post-service medical records 
provide that he did not seek medical treatment for any 
complaints of right knee pain for over 50 years after service 
discharge.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  The Board 
finds that the medical evidence outweighs the Veteran's 
statements regarding continuity of symptoms offered many 
years after service.  In sum, the Board accords the Veteran's 
arguments limited probative value.  Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006).  

There is no indication that the Veteran's in-service right 
leg injury has resulted in any other injuries aside from a 
residual scar, or caused or contributed to his current right 
knee disability.  As provided above, there are no further 
medical records which indicate any treatment for other 
disabilities of the Veteran's right leg.  As such, his claim 
of service connection for residuals of a right leg injury is 
confined to his right knee disability.  However, the 
preponderance of the evidence is against a nexus between his 
current right knee disability and any incident of service.  
Service connection must be denied on a direct basis.  See 
Hickson, supra.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and chronic diseases, including 
degenerative joint disease, become manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's 
right knee disability was not manifest at separation and the 
record does not reflect arthritis within one year of service 
discharge.  The Veteran cannot benefit from the presumption.  

The Board finds that the preponderance of the evidence is 
against a finding that the Veteran's residuals of a right leg 
injury were incurred in or aggravated by service.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Entitlement to service connection for residuals of a right 
leg injury, to include a right knee disability, is denied.  





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


